     Case 2:18-cv-00185-JAM-AC Document 33 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE RAMIREZ-SALGADO,                              No. 2:18-cv-0185 JAM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action, has requested appointment of counsel. ECF No. 32. In support of the motion, plaintiff

19   states that a fellow inmate who had been assisting him with preparing motions in this matter has

20   left High Desert State Prison. Plaintiff further asserts that he does not have the skill, training or

21   experience to represent himself, and that his physical ailments and below average reading level

22   further impede his ability to represent himself. See id. at 1-3. Plaintiff attaches declarations to

23   support these claims. See ECF No. 32 at 4-8.

24          The United States Supreme Court has ruled that district courts lack authority to require

25   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

26   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

27   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

28   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
                                                         1
     Case 2:18-cv-00185-JAM-AC Document 33 Filed 06/10/20 Page 2 of 2

 1          The test for exceptional circumstances requires the court to evaluate the plaintiff’s
 2   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in
 3   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
 4   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 5   common to most prisoners, such as lack of legal education and limited law library access, do not
 6   establish exceptional circumstances that would warrant a request for voluntary assistance of
 7   counsel.
 8          The content of plaintiff’s complaint and subsequent filings demonstrate that plaintiff has
 9   sufficient understanding of these proceedings as well as the ability to move this matter forward.
10   Moreover, to the extent plaintiff asserts that the loss of inmate legal assistance warrants the
11   appointment of counsel, the court also notes that the instant request is cogent and includes two
12   supporting declarations as well as other relevant exhibits. See ECF No. 32 at 4-14. Without
13   more, the fact that plaintiff was also assisted with filing this request (see ECF No. 32 at 8) does
14   not demonstrate exceptional circumstances warranting appointment of counsel. Nothing about
15   the complexity or potential merit of the case indicates that such circumstances exist at this time.
16          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
17   counsel (ECF No. 32) is DENIED.
18   DATED: June 9, 2020
19

20

21

22

23

24

25

26

27

28
                                                         2
